          Case
          Case 1:06-cr-01101-DLC
               1:06-cr-01101-DLC Document
                                 Document 64
                                          63 Filed
                                             Filed 07/13/20
                                                   07/10/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 2
                                                                      2

                 THE LAW OFFICES OF SEAN M. MAHER, PLLC

                                                     July 10, 2020




                                             MEMO ENDORSED
VIA ECF

Hon. Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    United States v. Gilbert Torres, 06 Cr. 1101 (DLC)

Dear Judge Cote:

       I respectfully write to request that the Court grant Mr. Gilbert Torres early termination of
his supervised release.

        As the Court is aware, Mr. Torres appeared several times before the Court after
specifications were filed against him for violating the terms of his supervised release. During
those months that the specifications were pending, Mr. Torres made great strides in securing
employment and housing, all while making steady progress with his therapeutic providers.

        Since the specifications were dismissed by the Court on June 7, 2019 upon the motion of
the government, Mr. Torres has continued to lead a positive life on all fronts. With the
procurement of his commercial driver’s license, he has been working full-time for Pepsi as a
delivery truck driver. Last October Mr. Torres was married. Mr. Torres has been making all of
his appointments with the Probation Office and has maintained a drug-free life as reflected in his
negative drug screens. Mr. Torres recently finished his therapy at St. Mark’s after both his
treatment provider and the Probation Office concurred that he no longer needed therapy sessions.
Besides his full-time job, Mr. Torres has been taking a course to become a certified nutritionist.
In light of the commendable progress Mr. Torres has made, Mr. Torres has demonstrated that he
is an excellent candidate for early termination of his supervised release.

        According to Supervisory Probation Officer Elisha Rivera, Mr. Torres’ supervised release
currently is scheduled to terminate on May 24, 2021. I have communicated this request for early
termination to both the Probation Office and the government. Ms. Rivera has informed me that
the Probation Office does not object to the request; AUSA Cecilia Vogel has informed me that
the government takes no position on Mr. Torres’ request.     The request for early termination of
                                                               supervised release is granted.
       The Court’s consideration is greatly appreciated.       07.13.2020.




                    233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                             (212) 661-5333 • (347) 548-9959 FAX
                                 WWW.SEANMAHERLAW.COM
        Case
        Case 1:06-cr-01101-DLC
             1:06-cr-01101-DLC Document
                               Document 64
                                        63 Filed
                                           Filed 07/13/20
                                                 07/10/20 Page
                                                          Page 2
                                                               2 of
                                                                 of 2
                                                                    2

               THE LAW OFFICES OF SEAN M. MAHER, PLLC

                                                                       Page 2 of 2


                                             Respectfully submitted,


                                             ______/S/________________
                                             Sean M. Maher


cc:   All counsel via ECF
      P.O. Elisha Rivera via email




                  233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                           (212) 661-5333 • (347) 548-9959 FAX
                               WWW.SEANMAHERLAW.COM
